Exhibit 10.20

[gyykbhgg03gx000001.jpg]

 

 

November 1, 2018

 

 

Vojislav Vukovic, MD, PhD

23 David Drive

Newtown, PA 18940

 

Dear Vojo:

 

It is my great pleasure to extend to you this offer of employment with Aileron
Therapeutics, Inc. (the "Company"). The purpose of this letter is to summarize
the terms of your employment with the Company, should you accept our offer:

 

1.

Employment.  You will be employed to serve on a full-time basis as Senior Vice
President, Chief Medical Officer, responsible for leading the clinical
development function at the Company and reporting to the Company’s chief
executive officer, effective November 5, 2018 (the “Effective Date”). You agree
to devote your best efforts, skill, knowledge, attention and energies to the
advancement of the Company’s business and interests and to the performance of
your duties and responsibilities as an employee of the Company.  Notwithstanding
the foregoing, you will be entitled to participate on scientific advisory boards
and boards of directors for other companies, provided that such activities do
not present a conflict of interest with your duties and responsibilities as an
employee of the Company and the Company’s chief executive officer consents to
such activities.  

2.

Base Salary and Bonus.  Your base salary will be at the rate of $16,875.00 per
semi-monthly pay period (equivalent to $405,000 annualized) less all applicable
taxes and withholdings, to be paid in installments in accordance with the
Company’s regular payroll practices.  Your base salary may be adjusted in the
sole discretion of the Company from time to time in accordance with normal
business practices. Following the end of each calendar year in which you are
employed by the Company, you may be eligible for a discretionary performance
bonus of up to 35% of your then current annualized base salary, as may be
determined by the Company’s Board of Directors (“Board”) in its sole discretion.
Any such bonus shall be based on the achievement of performance milestones for
that calendar year as may be determined by the Board in its sole discretion. Any
such discretionary bonus shall be paid to you in the subsequent calendar year in
accordance with the Company’s customary practices. You must be an active
employee of the Company on the date the bonus is distributed in order to be
eligible for and to earn any bonus award, as it also serves as an incentive to
remain employed by the Company.  You will be eligible for this annual bonus
award beginning with 2018 calendar year performance and your 2018 bonus will be
pro-rated.  All compensation payable to you will be subject to applicable taxes
and withholdings.

490 Arsenal Way   Watertown, MA 02472  . P: 617 995 0900  .  F: 617 995 2410   .
www.aileronrx.com

--------------------------------------------------------------------------------

Page 2

 

3.

Equity.  Subject to approval by the Board, you will receive options to purchase
up to 150,000 shares of the Company’s Common Stock under the Company’s 2017
Stock Incentive Plan (the “Plan”) for a price per share equal to the fair market
value of one share of the Common Stock on the date of the option grant as
determined by the Board and pursuant and subject to the terms of the Company’s
option agreement (which must be executed to receive the grant) and the
Plan.  The stock options will vest (become exercisable) as follows: 25% of the
shares underlying the options shall vest upon the twelve (12) month anniversary
of the Effective Date and 1/36th of the remainder of such shares will vest on a
monthly basis in thirty-six (36) equal monthly installments with the first such
installment vesting on the thirteenth month anniversary of the Effective Date,
subject to your continued employment with the Company through each vesting
date.  You may also be eligible for other grants of stock or stock options as
determined by and in the sole discretion of the Board.  Any grant of options is
subject to all of the terms and conditions of the relevant stock plan and option
agreement.

4.

Location and Relocation Expenses.

(a)From the Effective Date until the earliest of (i) the six-month anniversary
of the Effective Date, (ii) the Company’s completion of a fundraising
transaction which the Company believes will enable it to fund its operations
into at least May 2020  and (iii) your relocation to Massachusetts (the “Initial
Employment Period”), you will be required to work a minimum of four business
days per week in the Company’s headquarters.  During the Initial Employment
Period, upon presentation of appropriate documentation, you will be reimbursed
up to a total of $22,500 for expenses to be applied to travel and living
accommodations reasonably incurred by you in order for you while working at the
Company’s headquarters. Your schedule will be agreed upon between you and the
chief executive officer.  In addition to managing the Company’s clinical
activities, it is expected that you will play a leadership role in the Company.
As such, it is understood that working in the Company’s headquarters for a
minimum of four business days and interacting with employees is a necessary
component of your employment.  When you are working outside of the Company’s
headquarters, you will be available for calls and to participate in meetings
telephonically during regular business hours and as required by business
needs.  It is further understood that the needs of the Company may from
time-to-time require you to spend more than four business days in the Company’s
headquarters during the Initial Employment Period, and by accepting this offer
of employment you hereby agree to do so as reasonably required in consultation
with the chief executive officer and to travel as required by the Company’s
business needs.

(b)You will be required to relocate and work full time from the Company’s
headquarters prior to the date that is six months following the end of the
Initial Employment Period.  Upon presentation of appropriate documentation, you
will be reimbursed up to a total of $50,000 for expenses reasonably incurred by
you in connection with your relocation. Notwithstanding the foregoing, you agree
that if, prior to the second anniversary of your relocation, you terminate your
employment with the Company other than for Good Reason or the Company terminates
your employment for Cause (as such terms are defined in the Severance Agreement
(as defined below)), you shall pay to the Company within 15 days of such
termination an amount determined by multiplying $50,000 by a fraction, the
numerator of which equals the number of days in such two-year period that you
are not an employee of the Company and the denominator of which equals the total
number of days in such two-year period.

 

--------------------------------------------------------------------------------

Page 3

 

5.

Benefit Programs.  You may choose to participate in any and all benefit programs
that the Company establishes and makes available to its employees from time to
time, provided you are eligible under (and subject to all provisions of) the
plan documents governing those programs.  This presently includes (among other
benefits) health and dental insurance, paid holidays, and a 401(k) savings
program. Our benefits also include four (4) weeks of paid vacation per calendar
year to be taken at such times as may be approved in advance by the Company,
which approval will not be unreasonably withheld.  The number of vacation days
for which you are eligible shall accrue at the rate of 1.67 days per month that
you are employed during such calendar year.  You will also be entitled to sick
leave and all Company holidays as determined by the Company, on the same terms
as similarly situated senior executives. Where a particular benefit is subject
to a formal plan, eligibility to participate in and receive any particular
benefit is governed solely by the applicable plan document. Benefits are subject
to change at any time in the Company’s sole discretion.

6.

Business Expenses.  The Company will reimburse you for all documented,
reasonable and necessary business expenses in accordance with the Company’s
expense reimbursement policy.

7.

Termination Benefits.  Concurrently with the execution of this Agreement, the
Company and you shall sign the Severance Agreement attached hereto as Exhibit A
(the “Severance Agreement”).

8.

Indemnification and Insurance.  In connection with your employment with the
Company, you will be entitled to indemnification to the fullest extent permitted
by the Company’s By-Laws and will be entitled to coverage under the Company’s
directors’ and officers’ liability insurance policy to the same extent as other
senior executives of the Company.

9.

Confidentiality, Inventions and Non-Solicitation Agreement.  In order to protect
the Company’s substantial investment of time and money in the creation and
maintaining of its Confidential Information and good-will, employees are
required as a condition of employment, and continued employment, to execute the
Proprietary Rights, Non-Disclosure, and Non-Solicitation Agreement (the “NSA”)
between you and the Company . The terms and conditions of the NSA will apply,
regardless of any change in the nature of your duties, compensation or
employment with any entity related to the Company.

Just as the Company regards the protection of our confidential information as a
matter of great importance, we also respect that you may have an obligation to
your prior employers to safeguard the confidential information of those
companies.  The Company respects these obligations, and expects you to honor
them as well.  To that end, you hereby represent that you have disclosed and
provided copies of any agreement that you have with a prior employer that
relates to any obligations of the type and nature reflected in our NSA.  We also
expect that you have not taken any documents or other confidential information
from your employer, and that you will make certain that you do not maintain any
information that you may have received electronically.  Further, we want to make
it perfectly clear that you should not bring with you to the Company, or use in
the performance of your responsibilities for the Company, any proprietary
business or technical information, materials or documents of a former employer,
or otherwise disclose or use any former employer’s confidential information.

 

--------------------------------------------------------------------------------

Page 4

 

10.

Company Policies and Procedures.  As an employee of the Company, you will be
required to comply with all Company policies and procedures, as in effect from
time to time.  Violations of the Company’s policies may lead to immediate
termination of your employment.  Further, the Company’s premises, including all
workspaces, furniture, documents and other tangible materials, and all
information technology resources of the Company (including computers, data and
other electronic files, and all Internet and e-mail usage) are subject to
oversight and inspection by the Company at any time.  Company employees should
have no expectation of privacy with regard to any Company premises, materials,
resources or information, including any personal emails or other communications
that are delivered into or out of a Company system.

11.

Proof of Legal Right to Work.  For purposes of federal immigration law, you will
be required to provide the Company with documentary evidence of your identity
and eligibility for employment in the United States.  Such documentation must be
provided to the Company within three (3) business days of your date of hire, or
our employment relationship with you may be terminated.  You may need to obtain
a work visa in order to be eligible to work in the United States.  If that is
the case, your employment with the Company will be conditioned upon your
obtaining a work visa in a timely manner as determined by the Company.

12.

Nature of the Relationship.  While we obviously are hopeful and confident that
our relationship will be mutually rewarding, satisfactory and sustaining, this
letter shall not be construed as an agreement, either express or implied, to
employ you for any stated term, and shall in no way alter the Company’s policy
of employment at will, under which both you and the Company remain free to end
the employment relationship.  Similarly, nothing in this letter shall be
construed as an agreement, either express or implied, to pay you any
compensation of any kind, or grant you any benefit beyond the end of your
employment with the Company.  Also, this letter and the exhibits attached to
this letter constitutes our entire offer regarding the terms and conditions of
your employment by the Company, it supersedes any prior agreements, or other
promises or statements (whether oral or written) regarding the offered terms of
employment.  Your employment with the Company shall be governed by and construed
under the internal laws of the Commonwealth of Massachusetts, without giving
effect to conflict of law principles.  

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

This offer is contingent on your authorization and completion of reference
checks, all being completed to the satisfaction of the Company.  Such activities
shall be completed prior to the Effective Date.

 

We are excited about the prospect of having you join the Company.  We look
forward to receiving your response acknowledging, by signing below, that you
have accepted this offer of employment.

 

 

 

 

Very truly yours,

 

 

 

 

By:

/s/ Manuel Aivado, MD, PhD

Manuel Aivado, MD, PhD

President and Chief Executive Officer

 

 

 

Accepted and Agreed To:

 

 

 

 

 

 

 

 

/s/ Vojislav Vukovic, MD, PhD

 

Date:

November 1, 2018

Name:  Vojislav Vukovic, MD, PhD

 

 

 

 

 

 

 

 

 




[Offer Letter – Signature Page]

--------------------------------------------------------------------------------

 

EXHIBIT A

Severance Agreement

 

 

 

 

--------------------------------------------------------------------------------

 

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (this “Agreement”) is made and entered into as of
November 1, 2018 by and between Vojislav Vukovic, MD, PhD (“Executive”) and
Aileron Therapeutics, Inc. (the “Company”).

WHEREAS, Executive is employed as a senior executive of the Company, and the
Company desires to retain the services of Executive; and

WHEREAS, the Company is entering into this Agreement in order to provide certain
compensation and benefits to Executive in the event Executive’s employment with
the Company is terminated under certain circumstances.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:

1.

Definitions.  

 

1.1

“Affiliated Entity” means any corporation, partnership, trust or other entity of
which the Company and/or any of its Affiliated Entities directly or indirectly
owns a majority of the outstanding shares of any class of equity security
thereof and any corporation, partnership, trust or other entity which directly
or indirectly owns a majority of the outstanding shares of any class of any
equity security of the Company or any of its Affiliated Entities.

 

1.2

“Cause” shall mean a finding by the Board that Executive: (i) materially
breached Executive’s Confidentiality, Inventions, Non-Competition and
Non-Solicitation Agreement or any similar agreement between Executive and the
Company (a “Confidentiality Agreement”); (ii) engaged in fraud, or embezzlement;
(iii) engaged in willful misconduct or gross negligence with regard to the
Company that the Board determines in good faith is, or is reasonably likely to
be, materially injurious to the Company and its reputation; (iv) materially
violated the Company’s published policies, including those prohibiting unlawful
harassment and discrimination, as in effect from time to time; or (v) was
convicted of, or pleaded guilty or nolo contendere to any felony (other than
traffic-related offenses).

 

1.3

“Change in Control Event” means

 

1.3.1

the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) (a
“Person”) of beneficial ownership of any capital stock of the Company if, after
such acquisition, such Person beneficially owns (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subsection 1.3.1, the following acquisitions
shall not constitute a Change in Control Event: (A) any acquisition directly
from the Company or (B) any acquisition by any corporation pursuant to a
Business Combination (as defined below) which complies with clauses (x) and (y)
of Subsection 1.3.2 of this definition;

 



--------------------------------------------------------------------------------

 

 

1.3.2

the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination represent more than 50% of the then-outstanding shares of common
stock or other common equity and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors or other governing body, respectively, of the resulting or acquiring
entity in such Business Combination (which shall include, without limitation, an
entity which as a result of such transaction owns the Company or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
(such resulting or acquiring corporation is referred to herein as the “Acquiring
Entity”) and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Entity)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Entity, or of the combined voting power
of the then-outstanding securities of such entity entitled to vote generally in
the election of directors or other governing body (except to the extent that
such ownership existed prior to the Business Combination); or

 

1.3.3

the liquidation or dissolution of the Company;

provided that such Change in Control Event also satisfies Treasury Regulation
Section 1.409A-3(i)(5) where required for compliance with Section 409A of the
Internal Revenue Code and the guidance issued thereunder (“Section 409A”).

 

1.4

“Date of Termination” means: (i) if Executive’s employment ends other than for
death, Executive’s last day of employment with the Company and, (ii) if
Executive’s employment is terminated by reason of death, the date of Executive’s
death.  

 

1.5

“Disability” shall mean any long-term disability or incapacity due to physical
or mental illness that renders Executive unable to substantially perform his
duties for at least ninety (90) consecutive days or one hundred twenty (120)
total days during any twelve (12) month period, provided that it may occur in a
shorter period if, after its commencement, it is determined to be total and
permanent by a physician selected by the Company and its insurers and such
determination is acceptable to Executive or to Executive’s legal representative
(with such agreement on acceptability not to be unreasonably withheld).

 

1.6

“Good Reason” means (i) a material diminution in the nature or scope of
Executive’s duties, responsibilities, or authority; (ii) a material reduction in
Executive’s base salary then in effect; or (iii) the Company’s requiring
Executive’s ongoing and regular services to be performed at a location more than
fifty (50) miles from the geographic location at which Executive was providing
services before such requirement. In order to terminate Executive’s employment
for Good Reason, Executive must (w) give notice to the Company of Executive’s
intention to resign for Good Reason within ninety (90) days

8

 

ActiveUS 170199475v.3

--------------------------------------------------------------------------------

 

 

after the occurrence of the event (or series of events) that Executive asserts
entitles Executive to resign for Good Reason, (x) state in that notice the event
that Executive considers to provide Executive with Good Reason to resign, (y)
provide the Company with at least thirty (30) days after Executive’s notice to
cure the event, and (z) if the event is not cured within such thirty-day cure
period, resign for Good Reason within thirty (30) days after the end of the
thirty-day cure period.

2.

Obligations of the Company upon Termination.  

 

2.1

Termination for Any Reason or No Reason.  In the event of the termination of
Executive’s employment for any reason or for no reason, the Company will pay to
Executive (or to his estate) (i) the portion of his annualized base salary that
has accrued prior to such termination and has not yet been paid and, to the
extent consistent with general Company policy, accrued but unused paid time off
through and including the Date of Termination, (ii) any bonus amount not yet
paid that was earned by and approved for payment to Executive by the Board
during or with respect to the calendar year preceding the Date of Termination;
(iii) reimbursement for expenses properly incurred by Executive on behalf of the
Company prior to such termination and properly documented in accordance with
Company policy, and (iv) to the extent not theretofore paid or provided, any
other amounts or benefits required to be paid or provided or which Executive is
eligible to receive under any plan or agreement of or with the Company through
the Date of Termination (all such amounts, collectively, the “Accrued
Obligations”).  The Accrued Obligations will be paid as required by law but in
any event promptly after termination or as provided by any applicable policy,
plan or agreement.  

 

2.2

Termination by the Company Other Than for Cause or by Reason of Executive’s
Death or Disability; By Executive for Good Reason; and Other than Upon or within
Twelve Months following a Change in Control Event.  Subject to the satisfaction
of the Severance Conditions (as defined below), if Executive’s employment is
terminated (i) by the Company other than (x) for Cause or (y) by reason of
Executive’s death or Disability, or (ii) by Executive for Good Reason, and, in
each case, other than upon or within twelve (12) months following a Change in
Control Event (the “CIC Period”), then in addition to the Accrued Obligations,
the Company shall:  

 

2.2.1

Pay to Executive a sum equal to nine (9) months of base salary at Executive’s
most recent base salary rate, such payment to be made in approximately equal
installments according to the Company’s then-current payroll practices.  

 

2.2.2

Provided that Executive is eligible for and elects to continue receiving medical
insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.,
continue to pay on Executive’s behalf the share of the monthly premiums for such
coverage that it pays for active and similarly situated employees receiving the
same type of coverage for a period of up to nine (9) months following the Date
of Termination.  The remaining balance of the premium costs and all premium
costs after such nine (9)-month period shall be paid by Executive on a monthly
basis for as long as, and to the extent that, he remains eligible for and elects
to continue receiving continued coverage under COBRA; provided, however, that
notwithstanding the foregoing, in the event Executive becomes

9

 

ActiveUS 170199475v.3

--------------------------------------------------------------------------------

 

 

eligible during the nine (9)‑month period for the same or substantially similar
group health insurance coverage through another employer, Executive shall
immediately notify the Company in writing of the date of eligibility for such
coverage (the “Eligibility Date”), and the Company’s obligation to make monthly
premium payments pursuant to this Subsection 2.2.2 shall end on the Eligibility
Date. Notwithstanding the foregoing, payments by the Company under this
Subsection 2.2.2 (but not eligibility for COBRA) shall end early if the Company
determines that the continued payments are reasonably likely to result in
penalties on the Company, taxation of any other employee, or taxation of
Executive on income other than the payment of the premiums; provided, however,
that if the Company is able to reasonably conclude that making a taxable lump
sum payment to Executive in the amount of and in lieu of any remaining COBRA
premiums that would otherwise be paid by the Company on Executive’s behalf under
this Subsection 2.2.2 would not result in any such penalties or taxation, the
Company will make such lump sum payment no later than the last day of the nine
(9)-month period following the Date of Termination.

 

2.3

Termination By the Company for Cause; By Reason of Executive’s Death or
Disability; Or By Executive Other than for Good Reason.  If Executive’s
employment is terminated by the Company for Cause, or by reason of Executive’s
death or Disability, or by Executive for any reason other than for Good Reason,
this Agreement shall terminate without further obligations to Executive or
Executive’s legal representatives under this Agreement, other than for payment
of the Accrued Obligations.  

 

2.4

Effect of Termination on Other Positions.  If, on the Date of Termination,
Executive is a member of the Company’s Board of Directors (the “Board”) or the
board of directors of any Affiliated Entity, or holds any other office or
position with the Company or any Affiliated Entity, Executive shall, unless
otherwise requested by the Company, be deemed to have resigned from all such
offices and positions as of the Date of Termination.  Executive agrees to
execute such documents and take such other actions as the Company may request to
reflect such resignation.  

 

2.5

Conditions to Payment of Post-Separation Benefits.  As a condition of
Executive’s receipt of the post-separation benefits in Section 2.2 and Section
3.1, Executive must execute and return to the Company a severance and release of
claims agreement provided by and satisfactory to the Company (the “Release
Agreement”), and such Release Agreement must become binding, enforceable and
irrevocable within sixty (60) calendar days after Executive’s termination of
employment (the “Severance Conditions”).  Payments will begin in the first pay
period beginning after the Severance Conditions have been satisfied or as
promptly as practicable thereafter, provided that if the foregoing sixty (60)
day period would end in a calendar year subsequent to the year in which
Executive’s employment ends, payments will not be made before the first payroll
period of the subsequent year (the “Payment Date”).  Notwithstanding the
foregoing, the acceleration of vesting of the Equity Awards contemplated by
Subsection 3.1.4 below shall take immediate effect upon the Date of Termination;
provided, however, that Executive agrees that the portion of such Equity Awards
that shall have been accelerated pursuant to Subsection 3.1.4 (the “Accelerated
Portion”) shall not be

10

 

ActiveUS 170199475v.3

--------------------------------------------------------------------------------

 

 

exercised prior to the date on which the Severance Conditions have been
satisfied, that any shares to be issued or retained under other Equity Awards
will not be issued or retained prior to the date on which the Severance
Conditions have been satisfied and that if the Severance Conditions have not
been satisfied within the prescribed time period, than, as of such date, the
Accelerated Portion shall be cancelled and cease to be exercisable, forfeited,
or not issued, as applicable on the basis of the type of Equity Award.

3.

Change in Control.  

 

3.1

Subject to the satisfaction of the Severance Conditions, if, during the CIC
Period, Executive’s employment is terminated by the Company without Cause and
not for death or Disability, or if Executive resigns his employment for Good
Reason, then, in addition to the Accrued Obligations, the Company shall:  

 

3.1.1

Pay to Executive a sum equal to twelve (12) months of base salary at Executive’s
most recent base salary rate, such payment to be made in approximately equal
installments according to the Company’s then-current payroll practices.  

 

3.1.2

Provided that Executive is eligible for and elects to continue receiving medical
insurance under COBRA, continue to pay on Executive’s behalf the share of the
monthly premiums for such coverage that it pays for active and similarly
situated employees receiving the same type of coverage for a period of up to
twelve (12) months following the Date of Termination.  The remaining balance of
the premium costs and all premium costs after such twelve (12)-month period
shall be paid by Executive on a monthly basis for as long as, and to the extent
that, he remains eligible for and elects to continue receiving continued
coverage under COBRA; provided, however, that notwithstanding the foregoing, in
the event Executive becomes eligible during the twelve (12)‑month period for the
same or substantially similar group health insurance coverage through another
employer, Executive shall immediately notify the Company in writing of the
Eligibility Date, and the Company’s obligation to make monthly premium payments
pursuant to this Subsection 3.1.2 shall end on the Eligibility
Date.  Notwithstanding the foregoing, payments by the Company under this
Subsection 3.1.2 (but not eligibility for COBRA) shall end early if the Company
determines that the continued payments are reasonably likely to result in
penalties on the Company, taxation of any other employee, or taxation of
Executive on income other than the payment of the premiums; provided, however
that if the Company is able to reasonably conclude that making a taxable lump
sum payment to Executive in the amount of and in lieu of any remaining COBRA
premiums that would otherwise be paid by the Company on Executive’s behalf under
this Subsection 3.1.2 would not result in any such penalties or taxation, the
Company will make such lump sum payment no later than the last day of the twelve
(12)-month period following the Date of Termination.

 

3.1.3

Pay to Executive, on the Payment Date, a lump sum equal to one times (1x)
Executive’s target bonus award for the year in which the Date of Termination
occurs without regard to whether the performance goals applicable to such target
bonus had been established or satisfied at the Date of Termination.

11

 

ActiveUS 170199475v.3

--------------------------------------------------------------------------------

 

 

3.1.4

Notwithstanding the terms of any stock option agreement, restricted stock
agreement or other stock award (“Equity Award”), other than terms more favorable
to Executive, effective as of the Termination Date, accelerate the vesting of
all Equity Awards held by Executive at the Termination Date (other than Equity
Awards that vest on the basis of performance and do not provide solely for
time-based vesting), such that such Equity Awards shall become 100% vested.

 

3.2

280G.  Notwithstanding any other provision of this Agreement to the contrary, if
payments made hereunder or otherwise are considered “excess parachute payments”
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), then such excess parachute payments plus any other payments made by the
Company and its affiliates that Executive is entitled to receive that are
considered excess parachute payments shall be limited to the greatest amount
that may be paid to Executive under Section 280G of the Code without causing any
loss of deduction to the Company under such Code Section, but only if, by reason
of such reduction, the “Net After Tax Benefit” (as defined below) to Executive
exceeds the net after tax benefit if such reduction was not made.  “Net After
Tax Benefit” for purposes of this Agreement shall mean the sum of (i) the total
amounts payable to Executive that would constitute an “excess parachute payment”
within the meaning of Section 280G of the Code, less (ii) the amount of federal,
state and other income taxes payable with respect to the foregoing calculated at
the maximum marginal tax rate for each year in which the foregoing shall be paid
to Executive (based upon the rate in effect for such year as set forth in the
Code at the time of termination of Executive’s employment or the change in
control), less (iii) the amount of excise taxes imposed with respect to the
payments and benefits described above by Section 4999 of the Code.  The
determination of whether payments would be considered excess parachute payments
and the calculation of all the amounts referred to in this section shall be made
reasonably and in good faith by the parties, provided, that if the parties
cannot agree, then such determination (and supporting calculations) shall be
made by attorneys, accountants, or an executive compensation consulting firm
each as selected by the Company at the expense of the Company (the “280G Service
Providers”).  Any determination by the 280G Service Providers made in good faith
shall be binding upon the Company and Executive.

4.

No Mitigation.  In no event, except as set forth expressly in this or another
agreement signed by Executive, shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and, subject to the
aforesaid exception, such amounts shall not be reduced whether or not Executive
obtains other employment.  

5.

Restrictive Covenants.  As a condition of the effectiveness of this Agreement,
Executive shall have previously, or contemporaneously with the execution of this
Agreement, executed and delivered to the Company a Confidentiality Agreement in
form and substance reasonably acceptable to the Company and Executive.

12

 

ActiveUS 170199475v.3

--------------------------------------------------------------------------------

 

6.

Payments Subject to Section 409A.  Subject to the provisions in this Section 6,
any severance payments or benefits under this Agreement shall begin only upon
the date of Executive’s “separation from service” (determined as set forth
below) which occurs on or after the date of termination of employment.  The
following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to Executive under this Agreement:  

 

6.1

It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A.  Neither Executive nor the Company shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.  

 

6.2

If, as of the date of Executive’s “separation from service” from the Company,
Executive is not a “specified employee” (within the meaning of Section 409A),
then each installment of the severance payments and benefits shall be made on
the dates and terms set forth in this Agreement  

 

6.3

If, as of the date of Executive’s “separation from service” from the Company,
Executive is a “specified employee” (within the meaning of Section 409A),
then:  

 

6.3.1

Each installment of the severance payments and benefits due under this Agreement
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid at the time and in the matter set forth in this Agreement; and  

 

6.3.2

Each installment of the severance payments and benefits due under this Agreement
that is not described in Subsection 6.3.1 above and that would, absent this
subsection, be paid within the six-month period following Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of Executive’s
second taxable year following the taxable year in which the separation from
service occurs.  

13

 

ActiveUS 170199475v.3

--------------------------------------------------------------------------------

 

 

6.4

The determination of whether and when Executive’s separation from service from
the Company has occurred shall be made in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).  Solely
for purposes of this Section 6.4, “Company” shall include all persons with whom
the Company would be considered a single employer as determined under Treasury
Regulation Section 1.409A-(h)(3).  

 

6.5

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to set off or liquidation or exchange for any other benefit.  

7.

Return of Company Property.  Upon termination of employment for any reason,
Executive shall promptly return to the Company any keys, credit cards, passes,
confidential documents or material, computer equipment, or other property
belonging to the Company, and Executive shall also return all writings, files,
records, correspondence, notebooks, notes and other documents and things
(including any copies thereof) containing confidential information or relating
to the business or proposed business of the Company or the Affiliated Entities
or containing any trade secrets relating to the Company or the Affiliated
Entities.  For purposes of the preceding sentence, the term “trade secrets”
shall have the meaning ascribed to it under the Uniform Trade Secrets
Act.  Executive agrees to represent in writing to the Company upon termination
of employment that he has complied with the foregoing provisions of this
Section.  

8.

Assistance with Claims.  Executive agrees that, consistent with Executive’s
business and personal affairs, during and after his employment by the Company he
will assist the Company and the Affiliated Entities in the defense of any
claims, or potential claims that  may be made or are threatened to be made
against any of them in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), and will assist the Company
and the Affiliated Entities in the prosecution of any claims that may be made by
the Company or the Affiliated Entities in any Proceeding, to the extent that
such claims may relate to Executive’s employment or the period of Executive’s
employment by the Company.  The Company agrees to (i) reimburse Executive for
all of Executive’s reasonable out-of-pocket expenses associated with such
assistance, including travel expenses and (ii) with respect to assistance
provided after Executive’s employment, compensate Executive on an hourly basis,
based on a rate commensurate with Executive’s base salary (assuming a forty (40)
hour work week) in effect on the Date of Termination, for time Executive spends
in excess of ten (10) hours in any calendar quarter providing such assistance to
the Company, provided that such time shall not include any time spent testifying
in any arbitration, trial, administrative hearing or other proceeding. Any
amounts to be paid to Executive pursuant to this Section 8 shall be paid by the
Company no later than thirty (30) days of the date on which Executive provides
documentation to the Company that such expenses were incurred.  

14

 

ActiveUS 170199475v.3

--------------------------------------------------------------------------------

 

9.

Successors.  This Agreement is personal to Executive and shall not be assignable
by Executive without the prior written consent of the Company.  This Agreement
and any rights and benefits hereunder shall inure to the benefit of and be
enforceable by Executive’s legal representatives, heirs or legatees.  This
Agreement and any rights and benefits hereunder shall inure to the benefit of
and be binding upon the Company and its successors and assigns, including any
corporation with which or into which the Company may be merged or which may
succeed to its assets or business.  

10.

Miscellaneous.  

 

10.1

Entire Agreement/Modification/Choice of Law/Enforceability/Jury Waiver.  Both
Executive and the Company acknowledge that this Agreement is the entire
agreement of the parties, and supersedes any prior or contemporaneous
discussions, understandings, or agreements, with respect to the subject matter
hereof.  For the avoidance of doubt and without limiting the foregoing, (a)
Executive shall not be eligible to receive severance or similar post-employment
payments or benefits under any severance plan, program or policy now or
hereafter maintained by the Company, and (b) any employment offer letter or
employment agreement between Executive and the Company (such offer letter or
employment agreement, the “Employment Agreement”) shall survive the execution
and delivery of this Agreement and remain in full force and effect in accordance
with its original terms; provided, however, that any provisions of the
Employment Agreement relating to severance and post-employment payments and
benefits shall be superseded hereby in their entirety and shall hereafter cease
to be of any force or effect. This Agreement may be amended only in a written
agreement duly executed by the parties hereto.  This Agreement shall be deemed
to have been made in the Commonwealth of Massachusetts and shall be governed by
and construed in accordance with the laws of such Commonwealth, without giving
effect to conflict of law principles.  Both parties agree that any action,
demand, claim or counterclaim relating to the terms and provisions of this
Agreement, or to its formation or breach, or to Executive’s employment or the
termination thereof, shall be commenced only in Massachusetts in a court of
competent jurisdiction, and further acknowledge that venue for such actions
shall lie exclusively in Massachusetts.  Both parties hereby waive and renounce
in advance any right to a trial by jury in connection with such legal action.  

 

10.2

Withholding.  The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.  

 

10.3

No Guarantee of any Tax Consequences.  The Company makes no guarantee of any tax
consequences with respect to any payment hereunder including, without
limitation, under Section 409A.  

 

10.4

Severability.  The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).  

15

 

ActiveUS 170199475v.3

--------------------------------------------------------------------------------

 

 

10.5

Waiver of Breach.  No waiver by any party hereto of a breach of any provision of
this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, will operate or
be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time.  

 

10.6

Notices.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or prepaid overnight
courier to the parties at the addresses set forth below (or such other addresses
as shall be specified by the parties by like notice):  

to the Company:

Aileron Therapeutics, Inc.
490 Arsenal Way

Watertown, MA 02472
Attention:  Chief Executive Officer

 

with a copy to:

Wilmer Cutler Pickering Hale and Dorr, LP
60 State Street
Boston, MA 02109
Attention: Stuart Falber

or to Executive:

At the most recent address maintained
by the Company in its personnel records

 

10.7

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.  Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.

 

10.8

Not Employment Contract.  Executive acknowledges that this Agreement does not
constitute a contract of employment, does not imply that the Company will
continue his employment for any period of time and does not change the at-will
nature of his employment.

 

10.9

Survivorship.  Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.  

16

 

ActiveUS 170199475v.3

--------------------------------------------------------------------------------

 

 

10.10

Counterparts.  This Agreement may be executed in separate facsimile or
electronic counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.  

 

10.11

Representations.  Executive hereby acknowledges that he understands this
Agreement and enters into this Agreement voluntarily.

IN WITNESS THEREOF, Executive has hereunto set his hand, and the Company has
caused this Agreement to be executed in its name and on its behalf, all as of
the day and year first above written.

AILERON THERAPEUTICS, INC.

 

Vojislav Vukovic, MD, PhD

 

 

 

 

 

 

 

 

 

/s/ Manuel Aivado

 

/s/ Vojislav Vukovic, M.D., Ph.D.

 

 

 

 

 

 

 

 

 

Name:  Manuel Aivado

 

 

 

 

 

Title:  President & CEO

 

 

 

 

 

 

17

 

ActiveUS 170199475v.3